The matter was heard below, before Donnell, J., when the defendant offered as an excuse for his failure the facts set forth in an affidavit which he made. The substance of the affidavit was that defendant was appointed clerk of Johnston County Court in November,   (199) 1786, and held the office until February, 1818; that in 1810 he appointed a deputy, who from that time took the entire management of the office in the receipt and payment of all moneys therein; that prior to the appointment of his deputy, when he bestowed his personal attention on his office, there was no law requiring him to keep a statement of moneys received from or paid to individuals, and that he kept none such; and during the time that he performed the duties of clerk by deputy he could not procure such statement but by his personal attention to the business, and his deputy would then have been useless; that his deputy died in 1823, and, therefore, his aid in making such statement was lost; that defendant had been advised that he was not subject to the operation of the law of 1823, because he was not a clerk when it was enacted, having resigned in 1818, and the duty required by it was not imposed by any law while he was in office; but that, notwithstanding, he had endeavored to make such a statement as the law required; this, however, from the lapse of time, the defect of memory, and the lack of certain data on which to proceed, he found impossible; and he quit, in despair of being ever able to make a statement to which he could swear with confidence; that he will not swear there is nothing in his hands, but he solemnly declares that he doth not know, nor has he the least recollection of any moneys being due from him as clerk.
The presiding judge, deeming the excuse sufficient, refused to grant the motion of the Attorney-General for judgment for the forfeiture, whereupon the Attorney-General, in behalf of the State, appealed.
This is a proceeding against the defendant, late clerk of Johnston County Court, under the act of 1823, for failing to make a return of all moneys that had come to his hands by virtue of his office, and which had been uncalled for for the space of three years. The penalty of $1,000 attached upon the defendant for not making his return before the first Johnston Court after the first Monday in August. But the judge of the Superior Court, before whom process is directed to be commenced to enforce the forfeiture, has the power to excuse him for failing to do so. In this case the judge excused the defendant, from which it followed that the penalty did not attach. There was then nothing on which the proceeding could stand, and the judgment for the defendant followed as a matter of course. We have no right to supervise this discretion of the judge. This has been repeatedly decided in this Court. Whether this judgment will form a peremptory bar or not will depend on the construction of the act of 1823; for if the judge has not the power of entirely discharging him from his accountability, the judgment passed by him will not affect it.
We can see no error in the judgment; it must be
PER CURIAM.                                                  Affirmed.